Plaintiffs in this case move that the sum of $242.70 be awarded the plaintiffs upon apportionment of the net proceeds received for lot 1.  The trustee received $4,636.85 from which should be deducted carrying charges paid out of income belonging to appellants in the amount of $3,719.15, leaving a remainder $917.70, the net proceeds of the lot.  This should be apportioned between the remainderman and the life tenants in accordance with the formula found in sec. 241, Restatement of Trusts.  Applying this formula, there is due the appellants as life tenants the sum of $242.70.  The opinion of the court will be modified accordingly, and the judgment to be entered by the trial court under the mandate of this court shall be increased in that amount.
By the Court. — It is so ordered.